DETAILED ACTION
	This action is responsive to 10/29/2020.
	Prior objection to claim 3 has been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saboune et al. (US Pub. 2020/0201437 filed 12/21/2018), hereinafter Saboune, in view of Sun (US Pub. 2019/0079480) and Mortimer et al. (US Patent 9,092,953), hereinafter Mortimer.
Regarding claim 1, Saboune discloses a system (see fig. 1), comprising: a motion detection device configured to detect a user input (i.e., sensors 208 may be configured to detect a user input through … sensed gesture or sensed presence of the user that may be detected by acoustic sensing, computer vision, infrared sensing, Lidar, and/or other types of sensing-see fig. 2, [0040], and [0061]) with respect to a virtual object (i.e., displayed marketing content-see [0005], [0013], [0060], and fig. 5, block 501; and a processor coupled to the motion detection device (processor, e.g., 102-see fig. 1), the processor being configured to: determine a temperature adjustment based at least in part on the user input with respect to the virtual object (i.e., temperature or thermal variation (see [0036] and [0041]), see also, for example, [0056]-convey different haptic sensations to the user/avatar over time (e.g., a three-dimensional rotating banner alternating hot and cold air); [[and]] cause the temperature adjustment device to output the temperature adjustment (i.e., based on detected one or user interactions (see [0061]), haptic output devices (118, 218-see figs. 1-2) may render one or haptic effects, which include … temperature or thermal variation-see fig. 5, [0020], [0036], [0041], [0050], and [0062]).
Saboune does not appear to expressly disclose a temperature adjustment device, and a processor coupled to the temperature adjustment device to determine a temperature adjustment, including to: send a first instruction to the temperature adjustment device to activate the heating component in anticipation of the outputting of the temperature adjustment; send a second instruction to the temperature adjustment device to activate the fan to provide the outputting of the temperature adjustment.
Sun is relied upon to teach a temperature adjustment device (see, for example, abstract, [0010], and fig. 4, which teaches an apparatus for generating variable air flow and temperature haptics for delivery to targeted specific portions of a user corresponding to a user in virtual space, for example, in an interactive display, which may be a head-mounted display, a display screen, a 3-D projection, and  holographic display (see [0069])), and a processor coupled to the temperature adjustment device to determine a temperature adjustment (i.e., the apparatus is configured to receive data input from a user, from a program coupled to an experience (block 702-see fig. 7 and [0091]); based on the input … a processor (704-see fig. 7 and [0091]) controls a temperature element for heating or cooling said air flow-see [0013]), including to: send a first instruction to the temperature adjustment device to activate the heating component in anticipation of the outputting of the temperature adjustment (each haptic tower 408 communicates wirelessly or wired with microcontroller 404 … a coded signal from the microcontroller 404 actuates the haptic tower 408 to perform the process of delivering targeted air flow of variable intensity and temperature (see [0073] and [0075]-[0077]) … each duct has a separate temperature element (hot or cold) for treating air-see [0052] and [0078]-[0081]); send a second instruction to the temperature adjustment device to activate the fan to provide the outputting of the temperature adjustment (see fig. 2 and further description in [0077]-microcontroller 404 instructs haptic tower 408 to actuate a motor 204 with variable controlled speed output for powering a fan assembly 202).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the apparatus for delivery of variable flow haptics of Sun with the invention of Saboune, which constitutes combining prior art elements according to known methods to yield predictable results. Saboune discloses haptic output devices providing haptic effects, which include, temperature or thermal variation, air puffs, scents, and air jets, and a three-dimensional rotating banner alternating hot and cold air. Saboune does not appear to expressly disclose a temperature adjustment device for providing these haptic effects or how the haptic output devices generate the temperature or thermal variation. Sun teaches a processor controlled apparatus for targeted delivery of haptic effects, which can manipulate air flow, fluid flow, scent or any other haptic sensation for an immersed user, using a haptic tower 408 with heating and cooling ducts, each duct having a temperature element 210. Therefore, a person of ordinary skill in the art, before the effectively filing date of the claimed invention, would have incorporated the apparatus of Sun with the invention of Saboune in order to provide a standalone device for providing variable haptic flows in an immersed environment.
Sun further teaches providing haptic output that corresponds to a virtual experience with minimal latency (see [0022]-[0023]), however, Saboune in view of Sun does not appear to expressly teach receive an indication that a timer associated with a time elapsed since the heating component was activated, has expired; and in response to the indication, cause both the heating component and the fan to deactivate.
However, Mortimer, in for example abstract and [col. 3, ll. 60-67]), teaches systems and methods for providing a remote haptic and tactile feedback stimulus to a body of a participant in a virtual reality and computer gaming settings, wherein an actuator is used for generation of vortex rings as a means for directing and producing the remote and tactile feedback stimulus, and, in for example, fig. 11, block 404 with description in [col. 22, ll. 47]-[col. 23, ll. 3], Mortimer further teaches determining an associated sector in which the haptic and tactile stimulus is required, mapping the and timing the required stimulus, such that the stimulus is coincident with an actual virtual event.
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Mortimer with the inventions of Saboune and Sun such that a particular tactile stimulus corresponding to a specific virtual event is timed to correspond with the virtual event (which follows that the stimulus is terminated when the specific virtual event is terminated), which constitutes combining prior art elements according to known methods to yield predictable results. The process of timing using a timer constitutes well-understood, routine, conventional activity that was well-within the confines of a person of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Saboune discloses wherein to determine the temperature adjustment based at least in part on the user input with respect to the virtual object comprises to: determine a measurement based at least in part on the user input and a reference point associated with the motion detection device (see, for example, [0040] and [0062], which disclose detecting one or more user interactions … through sensed gesture or sensed presence of the user that may be detected by acoustic sensing, computer vision, infrared sensing, Lidar, and/or other types of sensing. Sensing a three-dimensional gesture inherently involve a reference point … for example, [0056]-haptic feedback may vary based on distance of user 422 to marketing content 414 and/or haptic rendering point 415); use the measurement to determine an instruction associated with generating the temperature adjustment (i.e., determine a temperature variation as a haptic effect-see [0020]).

Sun is further relied upon to teach and use the measurement to determine the first instruction to the temperature adjustmentApplication Serial No. 16/681,629 Attorney Docket No. ALIBP4112device to activate the heating component in anticipation of the outputting of the temperature adjustment and the second instruction to the temperature adjustment device to activate the fan to provide the outputting of the temperature adjustment (see, for example, fig. 5 and [0072], which further teaches that precise and targeted haptic effects of variable air flow and temperature are provided to a user based on user data captured by sensors 402 related to a user body position and orientation … or alternatively, a higher resolution of data captured related to user position and orientation and may be achieved by body-, hand-, head-, and eye-tracking sensors … examples of tracking may be the use of depth sensing camera for hand tracking; electromagnetic motion tracking for limb and body … user input signal (see [0021] and [0046]) ... and communicating the user data to micro controller 404 and then to the haptic towers 408 … to actuate the haptic towers 408 to deliver the haptic effects).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further modify the invention of Saboune and Mortimer by sending the temperature adjustment information to a 
Regarding claim 3, Sun is further relied upon to teach wherein the temperature adjustment device further comprises a cooling component (see, for example, figs. 2 and 7, and also [0013]-the apparatus may comprise at least one fan assembly, … at least one temperature element for heating or cooling).
Regarding claim 5, Saboune discloses further comprising:  a mid-air haptic feedback device configured to generate a mid-air haptic feedback (see, for example, fig. 1-2 with description in [0036], [0041], [0050], [0054], [0057], [0062], and [0065] which illustrate haptic devices (118, 218), wherein the haptic devices render one or more haptic effects, wherein the one or more haptic effects include … temperature or thermal, ultrasound, air jets, scents etc.); and wherein the processor is coupled to the mid-air haptic feedback device and is further configured to control the mid-air haptic feedback device in response to the user input (i.e., the haptic effects are rendered in response to user interaction-see [502] and [503] … the haptic output devices are controlled by processor 102 as shown in fig. 1).  
Regarding claim 6, Saboune discloses wherein the mid-air haptic feedback device comprises an ultrasound haptic display configured to emit ultrasound waves to create tactile sensation at one or more focal points using a plurality of transducers (see [0036], [0041], [0048], [0054], [0057], and [0062]).
Regarding claim 7, Saboune discloses wherein to control the mid-air haptic feedback device in response to the user input comprises to: determine a measurement based at least in part on the user input and a reference point associated with the motion see, for example, [0040] and [0062], which disclose detecting one or more user interactions … through sensed gesture or sensed presence of the user that may be detected by acoustic sensing, computer vision, infrared sensing, Lidar, and/or other types of sensing. Sensing a three-dimensional gesture inherently involve reference points); use the measurement to determine an instruction associated with generating the mid-air haptic feedback (i.e., haptic feedback is generated based on user interaction-see fig. 5, blocks 502-503); and send the instruction associated with generating the mid-air haptic feedback to the mid-air haptic feedback device (see, for example, fig. 1 and [0062] and [0057]).  
Regarding claim 8, Sun is further relied upon to teach wherein the processor is configured to control the temperature adjustment device to output the temperature adjustment at least partially simultaneously to the mid-air haptic feedback device outputting the mid-air haptic feedback (see, for example, [0010] and also [0036], which teaches Immersion Multimedia in which variable air flow and temperature haptics delivery is targeted to specific portions of a user corresponding to the user in virtual space).
Regarding claim 9, Saboune discloses further comprising: a display device configured to present the virtual object (display surface (116, 216)-see, for example, figs. 1-2, fig. 5, also [0052], and [0065]-[0067], which disclose electronic billboard and tablet device);  wherein the processor is coupled to the display device and is further configured to determine whether the user input has collided with the virtual object (i.e., detects one or more user interactions (see fig. 5 and [0061]-[0062]) … haptics effects may be rendered in response to a user looking at marketing content (e.g., determined using eye-gaze techniques-see [0052]) … see also specific examples, in [0065]-[0067]); and wherein the processor is configured to determine the temperature adjustment based at least in part on the user input with respect to the virtual object based at least in part on whether the user input has collided with the virtual object (i.e., render haptic effects, which may include a combination of one or more haptic cues delivered to the user such as … temperature or thermal, ultrasound, … air jets, scents, etc.-see [0051] and [0062])).
Regarding claim 10, Saboune discloses wherein the display device comprises an autostereoscopic display device (see fig. 4 and [0046]-[0058], more specifically [0052]-in system 400, user 422 may utilize smartglasses or another type of head-mounted display … the user 422 explores the alternate reality space and may encounter marketing content 414 (e.g., two-dimensional or three-dimensional advertisements, video, static media, etc.)).  
Regarding claim 11, Saboune discloses wherein the user input is obtained without requiring a user to make a physical contact with a physical object (see, for example, [0052], which discloses user input based on eye-gaze, and, for example, [0040] and [0061], which further discloses that sensed gesture or sensed presence of the user may be detected by acoustic sensing, computer vision, infrared sensing, Lidar, and/or other types of sensing).  
Regarding claim 12, Saboune discloses a method (see fig. 5), comprising: receiving a user input with respect to a virtual object (501-displaying marketing content (i.e., virtual object), and 502-detect a user interaction-see fig. 5 and [0060]-[0061]); updating the virtual object based at least in part on the user input (i.e., enhancing the marketing content with one or more haptic effects, see [0005], [0052], [0062], and [0065-[0067], or visual cues (see [0058])); determining a temperature adjustment based at least in part on the user input (see fig. 5, block 502, also [0062]-haptic effect, such as temperature or thermal variation is based on user interaction); and outputting the temperature adjustment (i.e., haptic output device(s) (118, 218) may render haptic effects, such as … temperature variation or thermal (see [0020], [0036], [0041], [0050], and [0062]).
Saboune does not appear to expressly disclose outputting the temperature adjustment, including by: activating a heating component in anticipation of the outputting of the temperature adjustment; activating a second instruction to activate a fan to provide the outputting of the temperature adjustment.
Sun is relied upon to teach outputting the temperature adjustment, including by: activating a heating component in anticipation of the outputting of the temperature adjustment (each haptic tower 408 communicates wirelessly or wired with microcontroller 404 … a coded signal from the microcontroller 404 actuates the haptic tower 408 to perform the process of delivering targeted air flow of variable intensity and temperature (see [0073] and [0075]-[0077]) … each duct has a separate temperature element (hot or cold) for treating air-see [0052] and [0078]-[0081]); activating a second instruction to activate a fan to provide the outputting of the temperature adjustment (see fig. 2 and further description in [0077]-microcontroller 404 instructs haptic tower 408 to actuate a motor 204 with variable controlled speed output for powering a fan assembly 202).
temperature or thermal variation, air puffs, scents, and air jets, and a three-dimensional rotating banner alternating hot and cold air. Saboune does not appear to expressly disclose a temperature adjustment device for providing these haptic effects or how the haptic output devices generate the temperature or thermal variation. Sun teaches a processor controlled apparatus for targeted delivery of haptic effects, which can manipulate air flow, fluid flow, scent or any other haptic sensation for an immersed user, using a haptic tower 408 with heating and cooling ducts, each duct having a temperature element 210. Therefore, a person of ordinary skill in the art, before the effectively filing date of the claimed invention, would have incorporated the apparatus of Sun with the invention of Saboune in order to provide a standalone device for providing variable haptic flows in an immersed environment.
Sun further teaches providing haptic output that corresponds to a virtual experience with minimal latency (see [0022]-[0023]), however, Saboune in view of Sun does not appear to expressly teach receiving an indication that a timer associated with a time elapsed since the heating component was activated, has expired; and in response to the indication, cause both the heating component and the fan to deactivate.
However, Mortimer, in for example abstract and [col. 3, ll. 60-67]), teaches systems and methods for providing a remote haptic and tactile feedback stimulus to a and timing the required stimulus, such that the stimulus is coincident with an actual virtual event.
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Mortimer with the inventions of Saboune and Sun such that a particular tactile stimulus corresponding to a specific virtual event is timed to correspond with the virtual event (which follows that the stimulus is terminated when the specific virtual event is terminated), which constitutes combining prior art elements according to known methods to yield predictable results. The process of timing using a timer constitutes well-understood, routine, conventional activity that was well-within the confines of a person of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 13, Saboune discloses wherein the updating the virtual object comprises updating at least one of a shape and animation associated with the virtual object (alternate reality and haptic feedback that enables simulation of different product offerings-see [0057]-[0058] … dynamic/animated billboard-see [0066])).  
Regarding claim 14, Saboune discloses wherein determining the temperature adjustment based at least in part on the user input comprises: determining a measurement based at least in part on the user input and a reference point (see, for example, [0040] and [0062], which disclose detecting one or more user interactions … through sensed gesture or sensed presence of the user that may be detected by acoustic sensing, computer vision, infrared sensing, Lidar, and/or other types of sensing. Sensing a three-dimensional gesture inherently involve a reference point); and using the measurement to determine the temperature adjustment (i.e., render haptic feedback in the form of temperature or thermal variation-see [0020], [0036], [0041], and [0062] … convey different haptic sensations to the user/avatar over time (e.g., a three-dimensional rotating banner alternating hot and cold air)-see [0056]).
Regarding claim 15, Saboune discloses wherein the reference point is associated with a portion of the virtual object (see, for example, [0056]-haptic feedback may vary based on distance of user 422 to marketing content 414 and/or haptic rendering point 415).  
Regarding claim 16, Saboune discloses wherein the reference point is associated with a location of a motion detection device that detected the user input (sensing a gesture using … computer vision, infrared sensing, and Lidar inherently involves the use of a reference point).
Regarding claim 17, Saboune discloses further comprising: obtaining information associated with a plurality of virtual objects (marketing content, e.g., two-dimensional or three-dimensional advertisements, video, static media, etc.-see [0052]) from an online platform server (i.e., from remote resources via network device 110-see fig. 1 and [0028]); causing the plurality of virtual objects to be presented (i.e., displaying the marketing content-see block 501, fig. 5); and i.e., user interaction with the displayed content-see fig. 5, block 502, and also [0056]).
Regarding claim 18, Saboune discloses further comprising determining that the user input has collided with a collision area associated with the virtual object (i.e., detects one or more user interactions (see fig. 5 and [0061]-[0062]) … haptics effects may be rendered in response to a user looking at marketing content (e.g., determined using eye-gaze techniques-see [0052]) … see also specific examples, in [0065]-[0067]).  
Regarding claim 19, Saboune discloses wherein the temperature adjustment comprises air flow (haptic effects, such as air puffs or air jets, and temperature or thermal variation-see [0020], [0036]-[0037], [0041], [0048], [0050]) and at least one of heat adjustment and cold adjustment (see [0056]).  
Regarding claim 20, Saboune discloses further comprising: determining a mid-air haptic feedback based at least in part on the user input (see, for example, fig. 1-2 with description in [0036], [0041], [0050], [0054], [0057], [0062], and [0065], which illustrate haptic devices (118, 218), wherein the haptic devices render one or more haptic effects, wherein the one or more haptic effects include … temperature or thermal, ultrasound, air jets, scents etc., and based on user interaction-see 502 of fig. 5); and outputting the mid-air haptic feedback (i.e., the haptic devices render one or more haptic effects-see fig. 5, block 503 and 505).  
Response to Arguments
In the response filed on 10/29/2020, Applicant argued (see Applicant Remarks, pg. 8) that neither reference Saboune nor Sun, alone or in combination, appears to cause the temperature adjustment device to output the temperature adjustment, including to: send a first instruction to the temperature adjustment device to activate the heating component in anticipation of the outputting of the temperature adjustment; send a second instruction to the temperature adjustment device to activate the fan to provide the outputting of the temperature adjustment; receive an indication that a timer associated with a time elapsed since the heating component was activated, has expired; and in response to the indication, cause both the heating component and the fan to deactivate," as recited by claim 1, as amended, or as similarly recited by claim 12, as amended.
The Examiner respectfully disagrees in part for at least the following reasons: Sun, in for example, [0022] teaches a method that comprises receiving data input from a user; receiving data input from a program coupled to an experience (virtual experience) … and delivering haptic output to the user by controlling a temperature element for heating or cooling air flow with latency control such that there is a more responsive (less latent) haptic output corresponding to the virtual experience. Sun went on to provide several applications of the method in [0023], which essentially involve providing the haptic output to correspond to a unique virtual experience. 
Saboune in view of Sun does not appear to expressly disclose using a timer to determine how long to run the temperature element before deactivating. Therefore a new ground(s) of rejection has been made in view of Mortimer (US Patent 9,092,953)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627